DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements. See MPEP § 2172.01. Claim 12 recites a wireless device does not comprise any structure; similarly, claim 15 recites a network node does not comprise any structure.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 should be rewritten because it recites both a method and a device.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al, WO 2014029234, which is submitted with the IDS filed on 04/09/2021.
Regarding claims 1, 11-12 and 14-15, Chong discloses determining to request that the network node recommend a data rate on the downlink communication channel for the wireless device; generating a first information element that indicates the request,  transmitting, to the network node, the first information element that indicates the request via a protocol layer on the uplink communication channel ([0012], [0026]. [0034], [0038], a mole station determines and requests a first downlink rate to a network node over a uplink channel, the downlink rate is chosen from options 512 kbps, 1Mbps,…, 108Mbps that indicates Chong’s method inherently comprises an index table of data rate. The request is inherently transmitted over MAC layer); in response to said transmitting the first information element that indicates the request, receiving, from the network node, a second information element that indicates the recommended data rate for the wireless device on the downlink communication channel, the second information element being received via the protocol layer on a downlink communication channel; extracting a second index that indicates the recommended data rate from the second information element, wherein the second index is an index to the table of data rates on the downlink communication channel; and determining the recommended data rate based on the second index ([0012], [0026]. [0034], the mole station receives a second downlink rate from the network node over a downlink channel, the downlink rate is chosen from options 512 kbps, 1Mbps,…, 108Mbps that indicates Chong’s method inherently comprises an index table of data rate. The second downlink rate is inherently transmitted over MAC layer).
Regarding claims 2 and 13, Chong discloses the step of determining the desired data rate for the wireless device on the downlink communication channel ([0012], [0026]. [0034], [0038], a mole station determines a first downlink rate).
 inserting the first index into the first information element ([0012], [0026]. [0034], [0038], the downlink rate is chosen from options 512 kbps, 1Mbps,…, 108Mbps that indicates Chong’s method inherently comprises an index table of data rate).
Regarding claims 4 and 6, Chong discloses the first information element is a medium access control (MAC) control element (CE) (the first and second downlink data rates disclosed by Chong is inherently a MAC control element).
Regarding claim 10, Chong discloses a plurality of consecutive indices in the table represents logarithmically-spaced data rates ([0038] data rate: 512 kbps, 1Mbps,…, 54Mbps, 108Mbps).
 	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chong as shown above. 
Regarding claims 5 and 7, Chong does not disclose wherein the first information element includes an indication of an identity of a logical channel for which the recommended data rate applies. Examiner takes official notice this feature is well-known in the art. It would have been obvious to one ordinary skill in the art to adapt the well-known feature as a designer’s choice. 
Regarding claim 8, Chong does not disclose wherein one index in the table indicates a release of a previous data rate recommendation on the downlink communication channel for the wireless device. Examiner takes official notice this feature is well-known in the art. It would have been obvious to one ordinary skill in the art to adapt the well-known feature into Chong’s system in order to save system resource. 
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/THAI D HOANG/Primary Examiner, Art Unit 2463